U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39021
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                        Richard A. COLEMAN
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                          Decided 15 August 2017
                          ________________________

Military Judge: Matthew P. Stoffel.
Approved sentence: Bad-conduct discharge, confinement for 1 year, and
reduction to E-1. Sentence adjudged 7 November 2015 by GCM con-
vened at Edwards Air Force Base, California.
For Appellant: Major Jarett F. Merk, Major, USAF; Major Lauren A.
Shure, USAF.
For Appellee: Major Mary Ellen Payne, USAF; Major Meredith L.
Steer, USAF; Gerald R. Bruce, Esquire.
Before DREW, MAYBERRY, and DENNIS, Appellate Military Judges.
Chief Judge DREW delivered the opinion of the court, in which Senior
Judge MAYBERRY and Judge DENNIS joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                          ________________________

DREW, Chief Judge:
   A general court-martial composed of officer members convicted Appellant,
contrary to his pleas, of two specifications of indecent exposure in violation of
Article 120c, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 920c, and
                     United States v. Coleman, No. ACM 39021


of one specification of false official statement in violation of Article 107,
UCMJ, 10 U.S.C. § 907. 1 The court-martial sentenced Appellant to a bad-
conduct discharge, confinement for one year, and reduction to E-1.
    Appellant raises two assignments of error on appeal: (1) whether the mili-
tary judge abused his discretion in admitting Ms. KN’s eyewitness identifica-
tion of Appellant, and (2) whether the Government violated Article 55,
UCMJ, 10 U.S.C. § 855, and the Eighth Amendment 2 by denying Appellant
proper medical care during his post-trial confinement. We find no prejudicial
error and affirm. We hold that the field “showup” 3 identification in this case
was not unnecessarily suggestive.

                                  I. BACKGROUND
    Appellant was arrested by the Kern County, California, Sheriff’s Office in
a neighborhood near Edwards Air Force Base after Ms. KN reported that a
man had exposed himself to her while she was walking her dogs. Appellant
did not work or reside in the neighborhood. Ms. KN, a former member of the
Army military police, called 9–1–1 and a police officer showed up at her
house. She gave him a general description of the man she saw, including the
tan colored hoodie and black Spandex shorts he was wearing. After driving
around the neighborhood, the police encountered Ms. JW who said that a
similarly dressed man had just exposed himself to her. She rode in the back
of a police car and directed the police to the location where she had last seen
the man and pointed him out. It had only been about five minutes since he
had exposed himself to her. The police detained the man, who was later re-
vealed to be the Appellant in this case. He was wearing a tan hoodie and
black Spandex shorts with a five-inch cut in the front. Appellant’s penis and
testicles were fully exposed outside of his shorts. After handcuffing Appellant
and placing him in the back of a different police car, another deputy returned
to Ms. KN’s residence. Ms. KN agreed to accompany law enforcement officers
to determine if she recognized the man they had detained. As she rode in the



1The court-martial acquitted Appellant of an additional specification of indecent ex-
posure and of failure to go, in violation of Article 86, UCMJ, 10 U.S.C. § 886.
2   U.S. CONST. amend. VIII.
3“A ‘showup’ describes a confrontation in which a single suspect is presented to the
witness who is asked whether this is the person who committed the crime.” United
States v. Rhodes, 42 M.J. 287, 289 n.4 (C.A.A.F. 1995) (citing Neil v. Biggers, 409 U.S.
188, 195 (1972)).




                                           2
                  United States v. Coleman, No. ACM 39021


back of the police car, the deputy read the following to Ms. KN from the Kern
County Sheriff’s Office field identification admonishment card:
       We are detaining a person for you to view who may or may not
       be the person who committed the crime now being investigated.
       The fact that this person is detained and may or may not be
       handcuffed should not influence your decision. It is just as im-
       portant to free innocent persons from suspicion as it is to iden-
       tify guilty persons. . . . When we get there, I need [you] to
       please look at the detained person carefully. If you wish to see
       him or her walk or stand or move in any particular way, please
       tell me. Also, if you wish to see the person under different con-
       ditions or speak certain words or phrases, please tell me. . . .
       Please do not talk to anyone other than the officer while you
       are viewing the detained person. You are to keep an open mind
       and make up your own mind whether or not you can identify
       the detained person. After you have enough time to view this
       person, please tell the officer if the person detained was in-
       volved or not involved or you are unsure if the person was in-
       volved in the incident being investigated.
    The police asked Ms. KN if she understood, and she said, “yes.” They
asked her if she had any questions. She said, “no.” When they arrived at Ap-
pellant’s location, the police officer turned on the high-intensity lights on top
of the police car to fully illuminate another police car parked ahead of them
and to help protect Ms. KN’s anonymity. Another police officer brought Ap-
pellant out of the back of the police car ahead of them and Ms. KN, who had
remained in the back of the police car that transported her, immediately posi-
tively identified Appellant. It had been 60 to 90 minutes since Appellant had
exposed himself to Ms. KN. Ms. KN and Ms. JW both testified on the merits
and positively identified Appellant as the man who had exposed himself to
them. Appellant was ultimately convicted of indecently exposing himself to
Ms. KN and Ms. JW.
    Appellant served his confinement at the Naval Consolidated Brig
Miramar (NCBM). Appellant indicates that when he was in-processed at
NCBM, he informed the facility’s medical providers of his various physical
and psychological conditions. He now asserts for the first time on appeal that
NCBM failed to provide him adequate medical treatment, his assigned work
detail aggravated his back condition, and he never received any treatment for
a claimed post-traumatic stress disorder (PTSD) diagnosis.




                                       3
                  United States v. Coleman, No. ACM 39021


                                II. DISCUSSION
A. Pretrial Identification
   Appellant challenges Ms. KN’s pretrial identification of Appellant as he
was brought out of a police car. The military judge applied the Supreme
Court’s two-part test in Neil v. Biggers, 409 U.S. 188 (1972), and found that
the showup identification was “unnecessarily suggestive” but nevertheless
admissible. While we agree with the military judge that the identification
was admissible, we do not agree that, under the facts of this case, that the
showup was unnecessarily suggestive.
    We review a military judge’s ruling on a motion to suppress a pretrial
identification for an abuse of discretion. United States v. Baker, 70 M.J. 283,
287 (C.A.A.F. 2011) (citing United States v. Rodriguez, 60 M.J. 239, 246
(C.A.A.F. 2004)). In reviewing a military judge’s ruling to suppress a pretrial
identification, we review the facts found by the military judge under the
clearly-erroneous standard and his conclusions of law under the de novo
standard. Id. (citing United States v. Ayala, 43 M.J. 296, 298 (C.A.A.F.
1995)). “Thus on a mixed question of law and fact . . . a military judge abuses
his discretion if his findings of fact are clearly erroneous or his conclusions of
law are incorrect.” Id. (quoting Ayala, 43 M.J. at 298) (ellipsis in original).
“The abuse of discretion standard calls for more than a mere difference of
opinion. The challenged action must be arbitrary, fanciful, clearly unreason-
able, or clearly erroneous.” Id. (quoting United States v. White, 69 M.J. 236,
239 (C.A.A.F. 2010)) (internal quotation marks omitted). “When reviewing a
ruling on a motion to suppress, ‘we consider the evidence in the light most
favorable to the prevailing party.’” Id. at 288 (quoting United States v. Cow-
gill, 68 M.J. 388, 390 (C.A.A.F. 2010)).
     When an accused objects at trial to an eyewitness identification as being
unreliable, the Government must prove by a preponderance of the evidence
that the identification was reliable under the circumstances. Mil. R. Evid.
321(d)(2). “Even if the pretrial identification is ultimately held inadmissible,
[Mil. R. Evid.] 321(d)(2) provides that ‘a later identification may be admitted
if the prosecution proves by clear and convincing evidence that the later iden-
tification is not the result of the inadmissible identification.’” Baker, 70 M.J.
at 288.
    To determine whether eyewitness identification is admissible, military
courts employ the Supreme Court’s two-part test in Biggers. Baker, 70 M.J.
at 288 (citing United States v. Rhodes, 42 M.J. 287, 290 (C.A.A.F. 1995)). We
must first determine whether the pretrial identification was “unnecessarily
suggestive.” Id. If it was not unnecessarily suggestive, the identification is
admissible (unless some other basis supports its suppression). If we find that


                                        4
                  United States v. Coleman, No. ACM 39021


the identification is unnecessarily suggestive, we move to the second part of
the test to determine if the identification was “conducive to a substantial like-
lihood of misidentification.” Id.
    The military judge made the following findings of fact, which are not
clearly erroneous and we adopt as our own:
       [Appellant] is a male Caucasian. In February 2015, [Appellant]
       was 39 years of age, 6’ 3” tall, and weighed 220 pounds. On 10
       February 2015, at approximately 1630 hours, [Ms. KN] encoun-
       tered a male Caucasian in her neighborhood in Rosamond, Cal-
       ifornia while she was walking her dogs. The sun had not yet set
       and there was sufficient daylight for [Ms. KN] to observe her
       surroundings. She was initially startled by the male she en-
       countered as he appeared from around a corner. She observed
       the male with his hands in the front pocket of a tan sweatshirt.
       She also observed the male wearing black Spandex shorts,
       socks, and shoes. . . . [H]e was also wearing sunglasses and had
       the hood of his sweatshirt pulled around his head such that his
       ears and forehead were covered. The male asked [Ms. KN]
       “How is your day?” or words to that effect. After responding
       briefly, [Ms. KN] looked down to continue walking her dogs and
       observed the man’s semi-erect penis and testicles protruding
       through a hole in his Spandex shorts. [Ms. KN] walked away
       towards her house but continued to look behind her to locate
       the whereabouts of the male. After following her briefly, the
       male turned away outside of her sight. [Ms. KN] returned
       home, called her husband, and then called 9–1–1. She reported
       what occurred and provided a description of the individual she
       observed. Police were dispatched in response. Deputies patrol-
       ling in the area inquired of two females whether they observed
       anyone matching the male’s description. One indicated that she
       had and pointed to where she had seen the individual walking.
       The other, [Ms. JW], also indicated she saw the individual and
       explained that the individual had exposed himself to her. [Ms.
       JW] agreed to get in the patrol car in an attempt to locate the
       individual. Within a minute of entering the patrol car, [Ms.
       JW] and Deputy [BH] observed an individual walking down the
       sidewalk. [Ms. JW] indicated she was too far away to tell
       whether it was the same individual; but, after moving closer,
       [Ms. JW] indicated with a high degree of certainty that the in-
       dividual walking was in fact the individual who exposed him-
       self to her. Deputy [BH] stopped the individual, detained him,


                                       5
                  United States v. Coleman, No. ACM 39021


       and set him on the sidewalk. The detained individual was [Ap-
       pellant]. [Appellant] was wearing a tan hooded sweatshirt,
       Spandex shorts with a hole in the crotch area, and shoes and
       socks. [Ms. KN] was asked by Deputies if she would be willing
       to attempt to identify the perpetrator. After explaining the pro-
       cedures to her, [Ms. KN] agreed. She was transported in the
       back of a patrol car to where [Appellant] was being detained.
       Upon arrival at the scene, [Appellant] was taken out of the
       back of another patrol car. Between sunlight and the lights on
       the patrol car, there was sufficient lighting for [Ms. KN] to ob-
       serve [Appellant]. [Ms. KN] immediately identified [Appellant]
       as the perpetrator with a high degree of certainty.
    While the military judge did not mention the field identification admon-
ishment card, we find it highly probative. The contents of the card were de-
veloped by the Kern County Sheriff’s Office’s legal department. In particular,
the police emphasized to Ms. KN that “[i]t is just as important to free inno-
cent persons from suspicion as it is to identify guilty persons” and that she
was “to keep an open mind and make up [her] own mind whether or not [she]
can identify the detained person.” This advice, before she ever saw Appellant
get out of the back of a police car, is significant in evaluating the degree of
suggestiveness and likelihood of misidentification in Ms. KN’s showup identi-
fication.
    In addition, while the military judge described Ms. KN as identifying Ap-
pellant “as the perpetrator with a high degree of certainty,” she testified as to
exactly how highly certain she was. She consistently testified that she was “a
hundred percent” certain. When asked what was it about him that made her
100-percent certain, she listed off “the tan sweatshirt, the black Spandex, . . .
the socks, the shoes, the shape of his face, the skin tone, stature, everything.”
When asked if she had any doubt about her identification, she responded “no
doubt whatsoever.” She further testified that she did not feel influenced, “not
at all,” by the police to identify Appellant. In response to questions from the
military judge, she testified that she noticed Appellant’s nose, forehead,
cheek bones, and jawline, “That is what we were trained to do in the military
is to, as a cop, is to really, you know, observe a scene and recall it.”
   1. Was the Pretrial Identification Unnecessarily Suggestive?
       “Suggestive confrontations are disapproved because they in-
       crease the likelihood of misidentification, and unnecessarily
       suggestive ones are condemned for the further reason that the
       increased chance of misidentification is gratuitous.” Biggers,
409 U.S. at 198. “[S]howing a suspect singly to a victim is
       pregnant with prejudice. The message is clear: the police sus-

                                       6
                  United States v. Coleman, No. ACM 39021


       pect this man. That carries a powerfully suggestive thought.
       . . . When the subject is shown singly, havoc is more likely to be
       played with the best-intended recollections.” Biggers v. Tennes-
       see, 390 U.S. 404, 407, 88 S. Ct. 979, 19 L. Ed. 2d 1267 (1968).
Baker, 70 M.J. at 288 (ellipsis in original).
       Generally, a showup by its very nature is suggestive. However,
       it is not enough merely to establish that a showup is sugges-
       tive. Due process is not violated unless there is an “unneces-
       sarily suggestive” pretrial identification that leads to a sub-
       stantial likelihood of mistaken identity at the time of trial. An
       immediate identification while the witness’ memory is still
       fresh and when there are no grounds for holding a suspect has
       been held not to be unnecessary under the Due Process Clause
       of the Fifth Amendment. Johnson v. Dugger, 817 F.2d 726, 729
       (11th Cir. 1987); State v. Perkins, 141 Ariz. 278, 686 P.2d 1248,
       1259 (1984). It is important to have a one-on-one confrontation
       take place immediately after a crime while memories are fresh
       so innocent individuals may be released. Id. An immediate con-
       frontation permits investigative activities to be refocused if
       there is no identification. State v. Collette, 199 Conn. 308, 310-
       11, 507 A.2d 99, 101 (1986).
Rhodes, 42 M.J. at 290–91. “[R]eliability, not necessity, is the ‘linchpin in de-
termining the admissibility of identification testimony . . . .’” Sumner v. Mata,
446 U.S. 1302, 1304 (1980) (quoting Manson v. Braithwaite, 432 U.S. 98, 114
(1977)). In determining whether pretrial identification procedures are unnec-
essarily suggestive, we consider the totality of the circumstances. Foster v.
California, 394 U.S. 440, 442 (1969) (citing Stovall v. Denno, 388 U.S. 293,
302 (1967)).
    The military judge determined that the showup was unnecessarily sug-
gestive. The factors he listed were that Ms. KN viewed Appellant while she
was sitting in the back of a police car, she made her identification after Ap-
pellant was pulled out of the back of a police car under circumstances where
it was obvious he was being detained by the police, Appellant was the only
person shown to her, and the police had probable cause to arrest Appellant
and detain him for sufficient time to conduct a lineup. In concluding that the
showup was unnecessarily suggestive, the judge did not mention the use of
the field identification admonishment card, Ms. KN’s immediate and 100-
percent certain identification of Appellant, the bright lights from the police
car used to fully illuminate Ms. KN’s view from the back seat of the police
car, or the need to very quickly conduct the identification while the memory



                                        7
                    United States v. Coleman, No. ACM 39021


of Appellant’s image was still extremely fresh in Ms. KN’s military police-
trained mind.
   We review the military judge’s conclusion of law that the showup was un-
necessarily suggestive de novo. Doing so, we disagree with the conclusion
reached by the military judge.
    Just as in Rhodes, this showup was, by its very nature, suggestive. How-
ever, we do not believe it was unnecessarily so under the totality of the cir-
cumstances. This was not the more typical situation in which the police have
time, on a later date, to arrange a photo or live lineup. Appellant was still on
the scene wearing the exact same clothing, minus his sunglasses, that he had
been wearing when Ms. KN first saw him. 4 That clothing, along with his
physical characteristics, featured prominently in Ms. KN’s initial description
and confirmatory identification. Appellant had just exposed himself to Ms.
KN a mere 60 to 90 minutes prior and her ability to accurately recall what
she observed was at its zenith. A physical lineup later with others dressed
differently would have been even more suggestive than the conditions of this
particular showup. It may or may not have been feasible to try to arrange for
roughly similar clothing for others to wear during such a lineup. A photo
lineup from the waist up, having others wear the same hoodie would have
been possible, but would have removed key identifying features in Ms. KN’s
initial description. 5



4 Apparently, Appellant’s penis and testicles were still fully outside of his Spandex
shorts during the identification, although the police did their best to pull his hoodie
down over them, so as not to subject Ms. KN to any further indecency. During her
testimony, she made no mention of observing Appellant being exposed during the
identification.
5 The police did use a photo lineup in this case for the specification of indecent expo-
sure, of which Appellant was acquitted. It stemmed from a report by two women a
week later in the same neighborhood of an individual described wearing very similar
clothing and exposing himself under very similar circumstances. The police suspected
that Appellant was involved. Rather than show the eyewitnesses just Appellant’s
booking photograph (a “photo showup”), they used a computer program to find simi-
lar booking photographs and conducted a photo lineup using five photographs of dif-
ferent individuals. One of the eyewitnesses identified Appellant. One could not iden-
tify any of them. Although one of the other photos showed an individual in a some-
what similar sweatshirt, none of the others did. The most significant difference be-
tween the two identification procedures was that in the latter incident there was no
urgency, as the suspect was not still on the scene wearing the same clothes that he
had allegedly worn during the crime.




                                           8
                  United States v. Coleman, No. ACM 39021


    What makes a showup suggestive is that it sends the clear message that
the police suspect the individual. However, in this case, that “powerfully sug-
gestive thought” was ameliorated by the prophylactic use of the field identifi-
cation admonishment card before Ms. KN made her identification. She was
told that the individual “may or may not be the person who committed the
crime now being investigated. The fact that this person is detained . . . should
not influence your decision” and that she is “to keep an open mind and make
up your own mind whether or not you can identify the detained person.” The
police also emphasized that “[i]t is just as important to free innocent persons
from suspicion as it is to identify guilty persons.” While we do not suggest
that showup identifications are preferred when a traditional photo or live
lineup would be more appropriate, we approve of the use of a field identifica-
tion admonishment card and recommend the use of a similar admonishment
in the future before any showup identification in the field by military law en-
forcement.
    The timing of the showup within an hour and a half of the incident, the
prophylactic use of the field identification admonishment card before Ms. KN
made her identification, her forceful statement that she felt she was “not at
all” influenced by the police, her prior military police training, and the other
facts and circumstances of this case, convinces us that the showup was not
unnecessarily suggestive.
   2. Was the Identification Conducive to a Substantial Likelihood of
   Misidentification?
   Assuming arguendo that the showup was unnecessarily suggestive, as in
Rhodes, we will, applying the six-factor Biggers / Rhodes test, evaluate the
second prong to determine whether there was a reliable identification at trial:
       The factors to be considered in evaluating the likelihood of mis-
       identification include the opportunity of the witness to view the
       criminal at the time of the crime, the witness’ degree of atten-
       tion, the accuracy of the witness’ prior description of the crimi-
       nal, the level of certainty demonstrated by the witness at the
       confrontation, and the length of time between the crime and
       the confrontation.
Biggers, 409 U.S. at 199–200. In addition to the Biggers factors, our superior
court added an additional one to consider: the likelihood of other individuals
in the area at the time of the offense matching the description given by the
witness. Rhodes, 42 M.J. at 291.




                                       9
                  United States v. Coleman, No. ACM 39021


   The military judge made the following findings of fact concerning the Big-
gers factors:
       While her interaction with [Appellant] was brief, she had suffi-
       cient opportunity to observe [Appellant] at the scene of the of-
       fense. She observed [Appellant] face to face. She had the oppor-
       tunity to observe what he was wearing and the location of his
       hands. She also had the opportunity to observe [Appellant]
       briefly as she looked back in his direction while leaving the ar-
       ea. [Ms. KN]’s attention was heightened due to her suspicion
       being raised. Her training and experience as an Army MP
       played a role in heightening her attention making her unlike a
       casual or passing observer and more akin to a specially trained
       police officer despite her current civilian status. [Ms. KN] accu-
       rately described [Appellant] as the perpetrator before being
       subjected to the unnecessarily suggestive show-up identifica-
       tion. While she did not describe particulars about [Appellant]’s
       face, she did accurately describe [Appellant]’s race, attire,
       height, weight, and age. [Ms. KN]’s level of certainty was high.
       After having been admonished by law enforcement, she
       promptly expressed 100-percent certainty that [Appellant] was
       the perpetrator upon being shown [Appellant]. No one prompt-
       ed her or encouraged her in any way to positively identify [Ap-
       pellant] as the perpetrator. The length of time between the al-
       leged offense and [Ms. KN]’s identification weighs in favor of
       reliability. Approximately 60 to 90 minutes transpired between
       the events. Based on the prompt law enforcement response, her
       recollection of [Appellant] was still fresh in her mind when at
       the show-up identification.
    Considering the evidence in the light most favorable to the prevailing par-
ty on the motion to dismiss, we find that the military judge’s findings of fact
were not clearly erroneous and we adopt them as our own. We also consider
the additional Rhodes factor and find that it is highly unlikely that other in-
dividuals in the area at the time of the offense matched the description given
by the witness. In addition to testimony that no one else was seen in the
neighborhood at the time wearing a tan hoodie and black shorts, Appellant’s
Spandex shorts were exactly as described when he was detained by the po-
lice. Specifically, as Ms. KN told the 9–1–1 operator, he “had everything
hanging out.”
   We are convinced that Ms. KN gave a reliable identification at trial, re-
gardless of the degree of suggestiveness of her prior showup identification.



                                      10
                  United States v. Coleman, No. ACM 39021


B. Conditions of Appellant’s Post-Trial Confinement
    “We review allegations of cruel or unusual punishment under a de novo
standard.” United States v. Pena, 64 M.J. 259, 265 (C.A.A.F. 2007) (citing
United States v. White, 54 M.J. 469, 471 (C.A.A.F. 2001)). “In our evaluation
of both constitutional and statutory allegations of cruel or unusual punish-
ment, we apply the Supreme Court’s Eighth Amendment jurisprudence ‘in
the absence of legislative intent to create greater protections in the UCMJ.’”
Id. (quoting United States v. Lovett, 63 M.J. 211, 215 (C.A.A.F. 2006)). The
Eighth Amendment prohibits “cruel and unusual punishments.” U.S. CONST.
amend. VIII. Similarly, Article 55, UCMJ, 10 U.S.C. § 855, prohibits “cruel or
unusual punishment.” “Denial of adequate medical attention can constitute
an Eighth Amendment or Article 55 violation. A failure to provide basic psy-
chiatric and mental health care can constitute deliberate indifference. How-
ever, it is not constitutionally required that health care be ‘perfect’ or ‘the
best obtainable.’” White, 54 M.J. at 474–75 (quoting Harris v. Thigpen, 941
F.2d 1495 (11th Cir. 1991)) (citations omitted).
  To support a claim that conditions of confinement violated the Eighth
Amendment, an appellant must show:
       (1) an objectively, sufficiently serious act or omission resulting
       in the denial of necessities; (2) a culpable state of mind on the
       part of prison officials amounting to deliberate indifference to
       [the appellant’s] health and safety; and (3) that he “has ex-
       hausted the prisoner-grievance system . . . and that he has pe-
       titioned for relief under Article 138, UCMJ, 10 USC § 938
       [2000].”
Lovett, 63 M.J. at 215 (quoting United States v. Miller, 46 M.J. 248, 250
(C.A.A.F. 1997)) (ellipsis in original). An appellant must establish, “absent
some unusual or egregious circumstance, that he has exhausted the prisoner-
grievance system.” Miller, 46 M.J. at 250 (quoting United States v. Coffey, 38
M.J. 290, 291 (C.M.A. 1993)).
    Appellant supports his claims of improper medical care through his own
declaration. In response, the Government has provided a declaration for the
NCBM Parole and Release Director, a copy of Appellant’s medical records,
and other documents from his prisoner file. Appellant provides no indication
that, other than requesting certain medical treatment from medical provid-
ers, he attempted to use the prisoner grievance system or to file an Article
138 complaint. The Parole and Release Director’s declaration conclusively
establishes that he did neither.
    Our cursory review of Appellant’s medical records indicate that he re-
ceived appropriate medical care during his confinement. However, we are not


                                      11
                 United States v. Coleman, No. ACM 39021


medical experts. Such is the reason for the requirement for exhaustion of
available remedies. It affords the prison system the opportunity to bring to
bear qualified medical experts to evaluate a claim of improper care and to,
more importantly, provide any needed care in a timely fashion. This is far
preferable to raising an unripe claim to an appellate court that is in no posi-
tion to provide any needed care that might be appropriate.
    Appellant has not established any unusual or egregious circumstances
that would justify his failure to exhaust his available administrative reme-
dies and thus his asserted error must fail on that basis. Nevertheless, our in-
dependent review, medically inexpert though it may be, provides us no rea-
son to believe that the conditions of Appellant’s confinement constituted cruel
or unusual punishment under the Eighth Amendment or Article 55.

                              III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the
findings and the sentence are AFFIRMED.


                 FOR THE COURT



                 KURT J. BRUBAKER
                 Clerk of the Court




                                      12